DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eum (KR 2010118690).

Regarding Claims 1, 3-6, Eum teaches a material represented by Compound 20 (page 10):

    PNG
    media_image1.png
    122
    147
    media_image1.png
    Greyscale

	Compound 20 reads on applicants’ Formula 1, VI and 195 wherein n = 0; z = 2, m = 1; Ar1 = single bond; R1 = carbazole; Ar2 = phenylene; R2 = Formula 2, Ar4 and Ar5 = hydrogen (per claims 1 and 4-6).
Ar1-(R1) = single bond-carbazole (per claim 3)
Regarding Claims 1-2, Eum teaches a material represented by Compound 35 (page 11):

    PNG
    media_image2.png
    165
    193
    media_image2.png
    Greyscale

	Compound 35 reads on applicants’ Formula 1 wherein X =1, m =1, n=1; Ar1-Ar3 = phenylene; R1  = carbazole; R2 and R3 = Formula 2 (per claims 1-2).

Regarding Claims 8-9, 12-13, Eum teaches an organic electroluminescent device containing a first electrode, the second electrode, and the organic layer interposed between the first electrode and the second electrode more than the first floor, the organic layer comprises the organic luminescent compound of the chemical formula 1 (Compound 20 and Compound 35)(machine translation page 10), the electron transporting layer (per claims 8-9, 12-13).

Allowable Subject Matter
Claims 10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to shows the required capping layer containing the inventive compound (per claims 10 and 14-18)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786